Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 11-21, and 30 drawn to lens moving apparatus.
Group II, claims 22-29, drawn to lens moving apparatus. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the lens moving apparatus that comprises a housing; a bobbin disposed in the housing; a first coil disposed at the bobbin; a magnet disposed at the housing; an elastic member coupled both to the bobbin and to the housing; a circuit board disposed under the housing and including a pad portion; a base disposed under the circuit board; a terminal disposed at the base; and a support, which is coupled at one end thereof to the elastic member and at a remaining end thereof to the terminal. However, this technical Park et al. US 20160209672 A1. 
Specifically, Park et al. (hereafter Park) teaches (see Figs. 1-13)such a lens moving apparatus (lens driving device, see title, abstract, paragraphs [02, 13-28, 67-74, 122-135]) that comprises a housing (2400, paragraphs [122-135], Fig. 10); a bobbin disposed in the housing (2100, paragraphs [122-135], Fig. 10); a first coil disposed at the bobbin (AF coil 2200, paragraphs [122-135], Fig. 10); a magnet disposed at the housing (2300 on housing, paragraphs [122-135], Fig. 10); an elastic member coupled both to the bobbin and to the housing (first second elastic 2600, 2610, paragraphs [122-135], Fig. 10); a circuit board disposed under the housing and including a pad portion (FPCB 2520, 2530 with pad layer 2527, 2537, paragraphs [132-135, 141-148, 151-152, 158-151], Figs. 10, 12-13); a base disposed under the circuit board (2700 under FPCB, paragraphs [122-135], Fig. 10); a terminal disposed at the base (terminal of 2520(30) at 2700, paragraphs [135, 137-140], Fig. 10); and a support (spring(s) 2620, paragraphs [123, 132, 135-136, 140], Fig. 10), which is coupled at one end thereof to the elastic member and at a remaining end thereof to the terminal (as 2620 is coupled to terminal on lateral side of 2520 and 2610 supplying current for AF coil 2200, paragraphs 135-136]).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/            Primary Examiner, Art Unit 2872